Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 23 March 2021 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of claims 1-18 is contained herein below.
Group II, Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Priority
This application is a continuation of 15/895,674 filed 02/13/2018, now US 10,709,817, which is a continuation of 15/371,010 filed 12/06/2016, now US 9,925,310, which is a continuation of 14/211,632 filed 03/14/2014, now US 9,547, 011, which claims the benefit of 61/784,467 filed 03/14/2013.  The priority date accorded is 03/14/2013.

Information Disclosure Statement
	Foreign language references listed in the Information Disclosure Statement(s) filed 09/21/2020, for which no English translation has been provided, have not been considered. If an English abstract or equivalent has been provided or available for a foreign language document then only the English abstract or equivalent has been considered. If a description of relevance of a reference has been taught in the International Search Report then only such relevance has been considered.

Claim Objections
Claims 6, 7, 9 and 18 are objected to because of the following informalities:  In claims 6, 7, 9 and 18 applicants are requested to recite Markush language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites derivatized and reacetylated. The recitation “derivatized" in claim 1 renders claim 1 and dependents thereof indefinite.  At page 19 in the specification the term derivatized is taught as meaning acylating the amino nitrogen of chitosan. Thus, there is no clear definition of “derivatized" provided in the specification, and therefore it does not set forth the metes and bounds of the term “derivatized”. The claim recitation also indicates that the chitosan is derivatized in addition to N-acetylation. It is not clear what other derivatizations are done on the chitosan in addition to N-acetylation. According to the Merriam-Webster’s Online Dictionary, “derivative” is defined as “a chemical substance related structurally to another substance and theoretically derivable from it.”. Hence, one of ordinary 
Claim 2 recites ‘initially soluble’. Do applicants intend solubility before derivatization and reacetylation? The claim recitation is not clear. 
Claim 3 recites ‘active ingredient’. Pages 14-15 in the specification cites examples but a definition for the said term is not given. 'Active ingredient' is a functional recitation. The metes and bounds are not clear.
Claim 5 recites ‘at least one of crosslinked gelatin and collagen’. The claim recitation is not clear. Do applicants intend collagen or gelatin to be the crosslinking agents that crosslink the chitosan?  The claim is examined as gelatin and collagen as crosslinking agents that crosslink chitosan.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 10 recites the broad recitation foam, and the claim also recites freeze dried foam which is the narrower statement of the range/limitation. This also applies to claim 18.
Claim 11 is drawn to a method of making the chitosan composition. However the claim does not recite the steps used for the same.
Claim 15 recites ‘processing the composition from’ and also recites 'a combined aqueous acidic chitosan derivative'. Do applicants intend crosslinking by the term 'processing'? Also it is not clear what all are encompassed by chitosan derivative. The metes and bounds are not clear. The rejection for the recitation ‘derivatized’ in claim 1 above also applies to claim 15.
In Claim 16 do applicants intend crosslinking chitosan with gelatin or collagen? The claim recitation is not clear. The claim is examined as chitosan being crosslinked with at least one of either collagen or gelatin.
Claims 4, 6-9, 14 and 17 which depend from a base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 7-14 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berger et al (US 2010/0113618 A1).
Berger et al teaches a chitosan composition which has a degree of deacetylation of 30-60% (paragraphs 0047, 0054 and Example 1; limitations of claims 1, 3-no acid content and claim 9). The composition is not crosslinked (limitation of claim 4). The composition is also obtained in the form of a hydrogel (paragraphs 0059, 0085 and Example 1, lines 18-19; limitation of claim 10). The above teachings also read on claims 7 and 8. Claims 7 and 8 recite the wherein clause followed by a property of the chitosan composition. Since the chitosan composition of Berger et al is identical to the instant chitosan composition the chitosan composition of Berger et al should have the properties recited in instant claims 7 and 8.
Berger et al teaches a method of producing the chitosan composition by obtaining a derivatized chitosan composition having a degree of N-deacetylation of 83.2% and obtaining a chitosan composition having a degree of N-deacetylation of 30.4% (Example 1, limitation of claims 11 and 12). The method involves a further reacetylation of the glucosamine nitrogen with an electrophile (acetic anhydride; Example 1, lines 15-18; limitation of claim 13) and solubilizing the chitosan in water to obtain an aqueous solution (Example 1, lines 20-23; limitation of claim 14). After reacetylation with cooling it forms a hydrogel (Example 1, lines 18-20; limitation of claim 18-for hydrogel).
Therefore, Berger et al anticipates instant claims 1-4, 7-14 and 18.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3, 5, 6, 10 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berger et al (US 2010/0113618 A1) in view of Lu et al (US 2009/0148486 A1) and further in view of Lee et al (US 2010/0160467 A1).

Lu et al, drawn to hydrogel matrix in medical applications, teaches that the matrix includes a hydrogel of chitosan (page 2, paragraph 0009). The matrix can be in different forms like scaffold, mesh, crosslinked fibers, microsphere, nanofiber, etc. (paragraphs 0009 and 0026; part of the limitations of claims 10 and 18) and can include a combination of collagen and chitosan (paragraph 0010; part of the limitations of claims 5 and 16). This is a suggestion to include crosslinking with collagen in the matrix comprising chitosan (as in claim 5 herein). The matrix construct of Lu et al includes antimicrobial agents like metronidazole, ciprofloxacin etc. (paragraph 0152; active ingredient as in claim 3).
Lee et al, drawn to hybrid scaffolds, teaches attaching (crosslinking) compounds to the surface of polymer supports using 1-ethyl-3-[3-dimethylaminopropyl]carbodiimide as catalyst  (crosslink; limitation of claim 17). The polymer supports include chitosan, gelatin and collagen (paragraph 0014). Even though Lee et al does not expressly teach crosslinking chitosan with collagen and gelatin one of ordinary skill in the art, based on the teachings of Burger and Lu et al would include crosslinking of chitosan with gelatin or collagen in the composition and would also use 1-ethyl-3-[3-dimethylaminopropyl]carbodiimide to accomplish the crosslinking. Lee et al teaches processing in a combined aqueous acidic (pH is at 5.8) solution of chitosan and the crosslinking agent using 1-ethyl-3-[3-dimethylaminopropyl] carbodiimide (page 3, Example 1; limitation of claim 15).
Even though the cited prior art does not expressly teach chitosan to gelatin ratio recited in instant claim 6 one of ordinary skill in the art can adjust the ratio of these two components based on the amounts taught the prior art as starting point. The use of chitosan hydrogels as drug carrier 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the instant chitosan compositions since such compositions and hydrogels including crosslinked hydrogels are known in the art to be used in medical and dental applications. The use of gelatin and collagen as crosslinking agents and 1-ethyl-3-[3-dimethylaminopropyl] carbodiimide to accomplish the crosslinking and the process for the same is also taught in the prior art. Thus, it is obvious to combine prior art elements and improve the product of the prior art to yield predictable results by making the instant chitosan compositions. It is also obvious to use the method of making the instant composition via the process steps claimed since the same steps are taught in the art. The artisan would prefer to use the same process steps since they are art tested and give the desired product.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to look for chitosan compositions with optimal properties for use in medical applications.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,709,817 (‘817), as being unpatentable over claims 1-8 of U.S. Patent No. 9,925,310 (‘310), and as being unpatentable over claims 1-30 of U.S. Patent No. 9,547,011 (‘011).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Claims 1-10 are drawn to chitosan compositions wherein the chitosan has a degree of deacetylation of between about 15% and 40%, having solubility in an aqueous solution 
Claims 1-9 of ‘817, Claims 1-8 of ‘310 and claims 1-7 of ’011 are drawn to chitosan compositions having a degree of deacetylation between about 15% and 40% and an acid content of between 2% and 8%, the composition is soluble below pH 6.5, the composition further comprising active ingredients, the chitosan not crosslinked or being crosslinked with either gelatin or collagen, and the composition being made in different forms like sponge, foam, etc.
The Claims of ‘817 and ‘310 differ from the instant claims in that the instant claims recite an additional active ingredient in the composition, whereas the claims of the prior art recite specific active agents as components of the composition. The claims of ‘011 are drawn to chitosan composition that are crosslinked with gelatin or collagen, whereas, the instant claims include compositions wherein the chitosan in not crosslinked.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the instant chitosan composition could be successfully made. 
  In the instant case the cited patents teach the chitosan compositions applicant claims.  Although the claims of the cited patents are drawn to compositions wherein chitosan is crosslinked and include specific active agents, one of ordinary skill in the art would readily recognize that the instant composition can be arrive at with a reasonable expectation of success in view of the teachings of the prior art.  The use of chitosan including known members of classes of active ingredients and crosslinking agents for modifications of chitosan taught in the prior art is not seen to render the instantly claimed compositions over the art.  Once the general scheme has been shown to be old, the burden is on the applicant to present reason or authority 

Conclusion
1. Elected Claims 1-18 are rejected.
2. Claim19-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached between 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623